DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Preeti T. Arun on November 19, 2021.  

The application has been amended as follows:
Claim 1
Lines 6-8, “adding a food waste stream to the holocellulose feed, and conducting a hydrothermal liquefaction of the mixture of the food waste stream and the holocellulose feed to obtain an aqueous solution of carbon based water soluble molecules;”

Claim 9
The method of claim 1 comprising .

Claim 10
The method of claim 1 further comprising conducting 

Reasons for Allowance 
Applicant amended claim 1 to include features of: (i) “adding a food waste stream to the holocellulose feed, and conducting a hydrothermal liquefaction of the mixture of the food waste stream and the holocellulose feed to obtain an aqueous solution of carbon based water soluble molecules;”; and (ii) “upgrading by combining the carbon based water soluble molecules in the aqueous solution by a carbon-carbon (C-C) coupling reaction to convert the carbon based water soluble molecules into heavier, oil soluble products thereby obtain obtaining a mixture of oil soluble molecules;”. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-6 and 8-10.  The concept of a method for carbon and oil recovery from waste, comprising: 
accumulating a waste volume based on an organic component of municipal solid waste and extracting lignin from the waste volume to obtain a holocellulose feed; 
adding a food waste stream to the holocellulose feed, and conducting a hydrothermal liquefaction of the mixture of the food waste stream and the holocellulose feed to obtain an aqueous solution of carbon based water soluble molecules;
adding a catalyst which combines acid and base functionality and is selected from: hydroxyapatite, and red art clay, to the aqueous solution of carbon based water soluble molecules 
extracting the oil soluble molecules from the mixture to obtain an oil, is considered novel. 
The closest prior art to Hart et al. (US 2017/0369789 A1) disclose a method for producing bio-oil include hydrothermal liquefaction of a biomass feedstock to provide a process stream comprising crude oil and an aqueous fraction (Abstract), wherein the process comprises (paragraph [0004]): (i) providing a biomass feedstock including lignocellulose; (ii) hydrothermally liquefying a lignocellulosic feedstock to produce a composition comprising a crude oil, an aqueous fraction, and inorganic solids (paragraphs [0042]; [0043]); (iii) separating the inorganic solids from the crude oil and the aqueous fraction to provide a process stream comprising the crude oil and the aqueous fraction; (iv) contacting the process stream comprising the crude oil and the aqueous fraction with a sulfided-ruthenium catalyst in a catalytic reactor; and (v) upgrading the process stream comprising the upgraded oil and upgraded aqueous fraction flows from the catalytic reactor into an oil - water separator, wherein the upgraded oil and upgraded aqueous fraction are separated (paragraph [0049]). But Hart does not explicitly disclose the steps of adding a food waste stream to the holocellulose feed, extracting lignin from the waste volume to obtain a holocellulose feed to conduct hydrothermal liquefaction reaction, and does not explicitly disclose the catalyst is selected from hydroxyapatite and red art clay.
Other pertinent prior art to Dottori et al. (US 8,603,295 B2) disclose a process for separating the components of lignocellulosic biomass for the purpose of producing a pure Dottori discloses an embodiment of separating lignin from lignocellulosic biomass thereby producing hemicellulose and/or cellulose feedstock for further processing to obtain chemicals and/or fuels (col. 3, line 60 thru col. 4, line 57; Figure). 
Other pertinent prior art to Chheda et al. (US 9,605,085 B2) disclose a method for treatment of biomass for the hydrothermal hydrocatalytic treatment in the production of higher hydrocarbons suitable for use in transportation fuels and industrial chemicals from biomass (col. 1, lines 14-20). Chheda discloses after the hydrothermal digestion, oxygenated hydrocarbons are obtained (col. 17, lines 15-19), thereafter a condensation reaction is conducted in the presence of a catalyst such as hydroxyapatite (col. 22, lines 36-42). 
The teachings of Hart, Dottori and Chheda, alone or in a combination, do not provide any guidance which would lead one to conduct a method for carbon and oil recovery from waste as recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772